Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 1 of 41




            EXHIBIT A
Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 2 of 41
             Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 3 of 41



                                      GENDER-BASED MISCONDUCT POLICY
                                       AND PROCEDURES FOR STUDENTS

TABLE OF CONTENTS

INTRODUCTION ........................................................................................................................... 1
SCOPE OF THE POLICY AND PROCEDURES ............................................................................. 3

GENDER-BASED MISCONDUCT POLICY FOR STUDENTS (“POLICY”) ................................. 4

PROHIBITED CONDUCT ........................................................................................................................................ 4

DEFINITIONS OF GENDER-BASED MISCONDUCT ........................................................................................... 5

 Important Related Concepts ......................................................................................................................................... 7

 Scenarios..................................................................................................................................................................... 10

RESOURCES FOR STUDENTS (Confidential and Non-Confidential)..................................................................... 12

PROCEDURES FOR RESPONDING TO STUDENT GENDER-BASED MISCONDUCT
(“PROCEDURES”) ......................................................................................................................... 14
REPORTING GENDER-BASED MISCONDUCT .................................................................................................. 14

 Requesting Confidentiality ......................................................................................................................................... 14

 Intake with Case Managers; Accommodations and Interim Measures .......................................................................... 15

RIGHTS OF THE COMPLAINANT AND RESPONDENT ................................................................................... 17

 Privacy; Advisors; ........................................................................................................................................................ 18

 Declining to Participate; Time Frames; Notice; Conflicts of Interest ........................................................................... 19

INVESTIGATION PROCESS ................................................................................................................................... 21

RESOLUTIONS ......................................................................................................................................................... 25

SANCTIONS AND OTHER REMEDIES ................................................................................................................ 29

APPEAL PROCESS .................................................................................................................................................... 31

UNIVERSITY RECORDS (Records Disclosure and Amendments) ............................................................................ 32

AMENDMENTS ............................................................................................................................ 33

APPENDICES ................................................................................................................................. 33
NEW YORK STATE STUDENTS’ BILL OF RIGHTS............................................................................................. 34

GENDER-BASED MISCONDUCT RESOURCES FOR STUDENTS .................................................................... 35
Effective September 1, 2016; Revised September 19, 2016.
             Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 4 of 41



I.           INTRODUCTION                                                      Here are several important points about gender-based
                                                                               misconduct that the Policy addresses:

Columbia University, Barnard College, and Teachers                             •     Sexual    harassment,        sexual     assault,     sexual
College are committed to fostering an environment
         1
                                                                                     exploitation, gender-based harassment, stalking,
that is free from gender-based discrimination and                                    domestic violence, and dating violence are all
harassment, including sexual assault and all other forms                             forms of gender-based misconduct. In some
of gender-based misconduct. The University recognizes                                instances, these behaviors do not have to be sexual
its responsibility to increase awareness of such                                     in   nature     to     be   considered     gender-based
misconduct,        prevent       its    occurrence,       diligently                 misconduct.
investigate reports of misconduct, support students and                        •     Gender-based misconduct can occur between
others who experience gender-based misconduct, and                                   strangers or acquaintances, or people who know
deal fairly and firmly with students who violate                                     each other well, including between people involved
University policy. In addressing issues of gender-based                              in an intimate or sexual relationship.
misconduct, all members of the University must respect                         •     Gender-based misconduct can be committed by
and care for one another in a manner consistent with                                 anyone regardless of gender identity, and it can
our deeply held academic and community values.                                       occur between people of the same or different sex
                                                                                     or gender.
With this Gender-Based Misconduct Policy and
accompanying Procedures, the University defines                                Most fundamentally, the University does not tolerate
gender-based misconduct and sets out its procedures for                        any form of gender-based misconduct. Students who
addressing       gender-based          misconduct         involving            experience gender-based misconduct can seek help and
students. The Policy and Procedures are designed to                            bring complaints in the University process set out in
reflect the University’s commitment to a safe and non-                         this document. Those found responsible will be
discriminatory educational environment, consistent                             sanctioned in accordance with this Policy. Students
with Title IX, the Violence Against Women Act                                  who experience gender-based misconduct can also
(“VAWA”), and New York State Education Law 129-                                pursue criminal and civil processes, in addition to or
B.                                                                             instead of the University’s process under this Policy.

                                                                               This Policy and accompanying Procedures are part of
                                                                               the    University’s        multifaceted     approach     toward
                                                                               eliminating    gender-based        misconduct       from     our
                                                                               community, which includes: (1) educational programs;
                                                                               (2) services and resources for those affected by gender-
                                                                               based misconduct; (3) accessible, prompt, and fair
                                                                               methods of investigation and resolution of reports of
                                                                               misconduct; and (4) protections designed to prevent
1
  For the purposes of this Policy and Procedures, the term                     recurrence.
“University” includes Columbia University and Teachers College.
Barnard College has its own Policies and Procedures, available at:             This Policy first specifies prohibited conduct and
http://barnard.edu/doc/titleix, that apply when a Barnard student is a
Respondent. In cases where a Barnard student is the Complainant                provides illustrative scenarios, which may be helpful in
and a Columbia or Teachers College student is the Respondent,                  understanding the Policy’s scope. It then describes
Columbia’s Gender-Based Misconduct Policy and Procedures apply.
When this Policy and Procedures refer to just one of the institutions,         available resources for students.
the names Columbia, Barnard, and Teachers College are used. For
more information, see the Scope of Policies and Procedures on page
3.




                                                                         -1-
            Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 5 of 41



The Procedures discuss reporting options, campus
resources, and the measures and accommodations that
may be available in particular cases to support and assist
students.    The     Procedures    also    spell    out   the
investigation, adjudication, and sanctioning process
that apply when students are accused of misconduct, as
well as the rights of students in connection with the
process.

The last section includes the New York State Students’
Bill of Rights and a comprehensive listing of resources
available   to     students   affected    by   gender-based
misconduct,      including    phone      numbers,    campus
locations and websites.

Nothing in the Policy or the Procedures shall be
construed to abridge academic freedom and inquiry,
principles of free speech, or the University’s
educational mission.




                                                                -2-
            Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 6 of 41



II. SCOPE OF THE POLICY                                                           If the Respondent is affiliated with the University, but
                                                                                  is not a University student, different procedures apply
AND PROCEDURES                                                                    to the investigation and disciplinary process as
                                                                                  described here:
This Policy governs gender-based misconduct involving
                                                                                  •   If the Respondent is a Columbia employee or
students 2 that: (1) occurs on any University campus or
                                                                                      other person doing business with Columbia, the
in connection with University programs or activities;
                                                                                      investigation and disciplinary processes described
(2) creates a hostile environment for University
                                                                                      in Columbia’s Employee Policies and Procedures
students; or (3) involves a Respondent (a person
                                                                                      on Discrimination, Harassment, Sexual Assault,
accused of gender-based misconduct under this Policy)
                                                                                      Domestic Violence, Dating Violence, and Stalking
who is        a current undergraduate, graduate,                       or
                                                                                      apply.
professional student at the University. The Policy
                                                                                  •   If the Respondent is a Barnard student, Barnard
applies regardless of a person’s gender, gender identity,
                                                                                      employee, or other person doing business with
gender expression, sex, sexual orientation, age, race,
                                                                                      Barnard College, the investigation and disciplinary
nationality, class status, religion, disability, pregnancy,
                                                                                      processes     described      in    the      Barnard
predisposing genetic characteristics, military status,
                                                                                      College Grievance Procedures for Gender-Based
criminal convictions, domestic violence status, familial
                                                                                      Misconduct, Sexual Assault, Domestic Violence,
status, or other protected status. 3
                                                                                      Dating Violence, and Stalking apply.
The accompanying Procedures describe how to report                                •   If the Respondent is a Teachers College employee
an incident of gender-based misconduct and the                                        or other person doing business with Teachers
investigation and disciplinary process that applies when                              College,    the   investigation   and    disciplinary
the Respondent is a current undergraduate, graduate, or                               processes described in the Teachers College Policy
professional student at the University, including                                     on the Protection from Harassment apply.
students on leave. The University’s Gender-Based
Misconduct Office 4 (“the Office”) serves as the central
point of contact for all University students affected by                          Note: While this Policy and the Procedures identify the
gender-based misconduct. Reports of gender-based                                  University office or employee who will typically
misconduct             can          be          made           online             perform certain roles or duties, the University may
at http://sexualrespect.columbia.edu/ or directly to the                          designate other University offices or employees to
Title    IX     Coordinator         at:    titleix@columbia.edu.                  perform any roles or duties described in the Policy or
Students of Barnard College and Teachers College may                              Procedures.
contact the Office directly or through the Title IX
Coordinator at their school:

•     Barnard
      College: http://www.barnard.edu/doc/titleix/
•     Teachers College: http://www.tc.edu/titleix/


2
  While gender-based misconduct is prohibited in all University
programs and activities, this Policy does not cover elementary or
secondary school students in University programs.
3
  For the purposes of this Policy, references to he/she also include
they and any other preferred pronouns.
4
  The University’s Gender-Based Misconduct Office is part of the
University’s Student Conduct and Community Standards Office.

                                                                            -3-
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 7 of 41



III. GENDER-BASED                                                 B. Definitions of Gender-Based
MISCONDUCT POLICY FOR                                             Misconduct
STUDENTS (“POLICY”)                                               It is a violation of University policy to commit the
                                                                  following acts:
A. Prohibited Conduct                                             Sexual Assault: Intercourse

Gender-based misconduct includes a broad range of                 Any form of vaginal, anal, or oral penetration, however
behaviors focused on sex and/or gender that may or                slight, by a penis, object, tongue, or finger without a
may not be sexual in nature. This misconduct can                  person’s affirmative consent.
occur between strangers, acquaintances, or people who
                                                                  Sexual Assault: Contact
know each other well, including people involved in an
intimate or sexual relationship. It can be committed by           Any sexual contact, including sexual touching for the
anyone regardless of gender identity, and can occur               purpose of sexual gratification of either party, without a
between people of the same or different sex or gender.            person’s affirmative consent. Sexual touching includes
One form of prohibited conduct can occur separately               contact under or over clothing with the breasts,
from or simultaneously with another form of                       buttocks, genitals, groin or inner thigh, or touching
prohibited conduct.                                               another with any of these body parts; making another
                                                                  person touch any of these body parts under or over
Before turning to the definitions of prohibited conduct,
                                                                  clothing; or the emission of ejaculate on the clothing or
here is important information about consent, non-
                                                                  body of another person without that person’s consent.
consensual activity, and gender-based misconduct.
                                                                  Domestic Violence
Consensual sexual activity requires a knowing,
voluntary      and    mutual   decision    among      all         The use or threat of physical or sexual violence that is
participants involved. Any non-consensual sexual                  directed toward (1) a current or former spouse or
activity is gender-based misconduct.                              intimate partner; (2) a person with whom one shares a
                                                                  child; or (3) anyone who is protected from the
More specifically:
                                                                  Respondent’s acts under the domestic or family
•   Sexual activity that is coerced or forced is not              violence laws of New York. This violation includes
    consensual.                                                   behavior that seeks to establish power and control over
•   A person cannot give consent if he or she lacks the           another person by causing fear of physical or sexual
    ability to make or understand the decision because            violence. Domestic violence can be a single act or a
    of disability, consumption of alcohol or drugs, or if         pattern of behavior, based on the frequency, nature,
    he or she is unwillingly restrained.                          and severity of the conduct.
•   A sleeping or unconscious person cannot give
                                                                  Examples of this type of violence include hitting, kicking,
    consent.
                                                                  punching, strangling, or other violent acts, including
•   The use of alcohol or drugs does not justify or
                                                                  violence or threats of violence to one’s self, one’s partner, or
    excuse gender-based misconduct and never makes
                                                                  the family members, friends, pets, or personal property of
    someone at fault for experiencing gender-based
                                                                  the partner.
    misconduct.




                                                            -4-
            Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 8 of 41



Dating Violence                                                          messages, unwanted gifts, letters, e-mails, surveillance,
                                                                         or other types of observation.
The use or threat of physical or sexual violence that is
directed toward a person who is or has been in a social                  Sexual Harassment
relationship of a romantic or sexually intimate nature
                                                                         Unwelcome sexual advances, requests for sexual
with the Respondent. This violation includes behavior
                                                                         contact, and other verbal, physical, or visual conduct of
that seeks to establish power and control over another
                                                                         a sexual nature constitute sexual harassment when:
person by causing fear of physical or sexual violence.
Dating violence can be a single act or a pattern of                      •   Submission to such conduct is made either
behavior, based on the frequency, nature, and severity                       explicitly or implicitly a term or condition of an
of the conduct.                                                              individual’s academic, co-curricular, or student life
                                                                             activities;
Examples of this type of violence include hitting, kicking,
                                                                         •   Submission to or rejection of such conduct by an
punching, strangling, or other violent acts, including
                                                                             individual is used as the basis for academic or
violence or threats of violence to one’s self, one’s partner, or
                                                                             student life decisions affecting that individual;
the family members, friends, pets, or personal property of
                                                                         •   Such conduct is intentional, serves no legitimate
the partner.
                                                                             purpose, and involves contact with parts of another
Sexual Exploitation                                                          individual’s body that may cause that person to
                                                                             feel degraded or abused;
Non-consensual abuse or exploitation of another
                                                                         •   When the behavior is for the purpose of gratifying
person’s sexuality for the purpose of sexual gratification,
                                                                             the actor’s sexual desire; or
financial gain, personal benefit or advantage, or any
                                                                         •   Such conduct has the effect of unreasonably
other illicit purpose.
                                                                             interfering   with    another    person’s    academic
Examples of sexual exploitation include observing another                    performance or creating an intimidating, hostile,
person’s nudity or sexual activity or allowing another to                    demeaning,     or    offensive   campus     or   living
observe nudity or sexual activity without the knowledge                      environment.
and affirmative consent of all participants; non-consensual
streaming or distribution of images, photography, video, or              Gender-Based Harassment
audio recording of sexual activity or nudity without the                 Acts of aggression, intimidation, stalking, or hostility
knowledge and affirmative consent of all participants;                   based on gender or gender stereotyping constitute
exposing one’s genitals in non-consensual circumstances;                 gender-based harassment. Gender-based harassment
and inducing incapacitation for the purpose of making                    can occur if students are harassed either for exhibiting
another person vulnerable to non-consensual sexual                       what is perceived as a stereotypical characteristic of
activity.                                                                their gender or for failing to conform to stereotypical
Stalking                                                                 notions of masculinity or femininity. To constitute
                                                                         harassment, the conduct must unreasonably interfere
A course of unwanted attention that is repeated or
                                                                         with another person’s education or participation in
obsessive, directed toward an individual or a group and
                                                                         educational programs or activities or create an
that is reasonably likely to cause alarm, fear or
                                                                         intimidating, hostile, demeaning, or offensive academic
substantial emotional distress. Stalking may take many
                                                                         or living environment.
forms, including lying in wait for, monitoring, and/or
pursuing contact. Stalking may occur in person or
through communications such as telephone calls, text



                                                                   -5-
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 9 of 41



Retaliation                                                            pending investigation, based on the circumstances
                                                                       of the allegation.
Any adverse action or threatened action, taken or made,
                                                                   •   Allegations of retaliation by other parties, i.e., not
personally or through a third- party, against someone
                                                                       between the Complainant and the Respondent,
who has filed a gender-based misconduct complaint (a
                                                                       will be investigated separately by the Office when
Complainant) or has been the subject of a gender-based
                                                                       the allegations involve gender-based misconduct.
misconduct complaint (a Respondent) or any other
                                                                       Any other allegations of retaliation will be
individual (a Witness, Third-Party Reporter or Advisor)
                                                                       investigated and adjudicated through the Dean’s
who engages with the Office and/or the process.
                                                                       Discipline process.
•   All individuals and groups of individuals, not just a
    Respondent or Complainant, are prohibited from
    engaging in retaliation. Retaliation can refer to              Here are some additional examples of conduct that
    actions or threatened actions by any individual,               could constitute gender-based misconduct under the
    including students and others who are not engaged              definitions discussed:
    with the Office.
                                                                   •   Coercion for a date or a romantic or intimate
•   Retaliation includes threatening, intimidating,
                                                                       relationship
    harassing, or any other conduct that would
                                                                   •   Unwelcome       touching,   kissing,    hugging,   or
    discourage a reasonable person from engaging in
                                                                       massaging
    activity protected under this Policy, such as seeking
                                                                   •   Use of unwanted force in connection with sexual
    services;   receiving    protective   measures    and
                                                                       activity or attempted sexual activity
    accommodations;          reporting      gender-based
                                                                   •   Sexual contact with a person who has not clearly
    misconduct; or participating in an investigation or
                                                                       consented
    adjudication as a Complainant, Respondent,
                                                                   •   Unwelcome remarks about a person’s genitals or
    Witness, Third-Party Reporter or Advisor.
                                                                       breasts
•   Retaliation includes maliciously and purposefully
                                                                   •   Belittling remarks about a person’s gender or
    interfering with, threatening, or damaging the
                                                                       sexual orientation based on gender stereotypes
    academic or professional career of another
                                                                   •   Videotaping or photographing of activity of a
    individual, before, during or after the investigation
                                                                       sexual or private nature without the consent of the
    and resolution of a report of gender-based
                                                                       person(s) being videotaped or photographed
    misconduct under this Policy.
                                                                   •   Graffiti concerning the sexual activity of another
•   Retaliation may also include violations of a no
                                                                       person
    contact directive and/or other interim measures
                                                                   •   Use of e-mail, the Internet, or other forms of
    put in place during the course of an investigation.
                                                                       digital media to facilitate any of the conduct
•   This provision does not apply to reports made or
                                                                       previously listed
    information provided in good faith, even if the
                                                                   •   Publishing a social media post threatening to harm
    facts alleged in the report are determined not to be
                                                                       an individual who speaks with the Office
    accurate.
•   If the alleged retaliation occurs during the course
    of an investigation and occurs between the
    Complainant        and   the    Respondent,      these
    allegations may be investigated separately through
    the Dean’s Discipline process or folded into the


                                                             -6-
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 10 of 41



C. Important Related Concepts                                         or ambiguity arises during a sexual interaction, it is
                                                                      essential that each participant stops and verbally
Complainant
                                                                      clarifies the other’s willingness to continue
The person making the allegation(s) of gender-based                   engaging in the sexual contact or activity.
misconduct.                                                       •   Consent may be initially given, but can be
                                                                      withdrawn at any time. When consent is
Respondent
                                                                      withdrawn or can no longer be given, sexual
The person alleged to have committed gender-based                     activity must stop.
misconduct.                                                       •   Previous relationships or previous consent for
Party                                                                 sexual activity is not consent to sexual activity on a
                                                                      different occasion.
Complainants and Respondents are sometimes referred
                                                                  •   Accepting a meal, a gift, or an invitation to get
to as parties. (A “party” is someone who is directly
                                                                      together for a date, including on web-based dating
involved in a proceeding.) Others, such as witnesses
                                                                      apps, does not imply or constitute consent.
and advisors, are not considered parties.
                                                                  •   The definition of consent does not vary based on a
The definitions that follow provide additional guidance               participant’s   sex,   sexual   orientation,   gender
regarding the prohibited conduct previously discussed.                identity, gender expression or relationship status.

Affirmative Consent

Affirmative consent is a knowing, voluntary, and
mutual decision among all participants to engage in
sexual activity.

•    Consent can be given by words or actions, as long
     as those words or actions clearly communicate
     willingness to engage in the sexual contact or
     activity. It is important not to make assumptions.
     If there is confusion or ambiguity, participants in
     sexual activity need to stop and talk about each
     person’s willingness to continue.
•    Consent cannot be procured by the use of physical
     force, compulsion, threats, intimidating behavior,
     or coercion.
•    Consent cannot be procured from a person who is
     incapacitated.
•    Consent to one form of sexual activity does not
     imply consent to other forms of sexual activity.
•    Consent to engage in sexual activity with one
     person does not imply consent to engage in sexual
     activity with another person.
•    Silence or the lack of resistance, in and of itself,
     does not demonstrate consent. Again, it is
     important not to make assumptions; if confusion


                                                            -7-
           Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 11 of 41



Coercion                                                             Hostile Environment

Coercion is verbal and/or physical conduct, including                A hostile environment may arise when unwelcome
intimidation, and explicit or implied threats of physical,           conduct of a sexual or gender-based nature affects a
emotional, or other harm, that would reasonably place                student's ability to participate in or benefit from an
an individual in fear of immediate or future harm and                education     program     or   activity,     or   creates     an
that is used to compel someone to engage in sexual                   intimidating, threatening, or abusive educational
contact against their will.                                          and/or living environment. A single, isolated incident
                                                                     of sexual or gender-based harassment may, based on the
•    Coercion is more than an effort to persuade, entice
                                                                     facts and circumstances, create a hostile environment.
     or attract another person to have sex. When a
     person makes clear that they do not want to                     In evaluating a hostile environment, the University will
     participate in a particular form of sexual activity,            consider the totality of the known circumstances,
     that they want to stop or that they do not want to              including but not limited to:
     go beyond a certain sexual activity, continued
                                                                     •   The frequency, nature and severity of the conduct;
     pressure can be coercive.
                                                                     •   Whether the conduct was physically threatening;
•    In evaluating whether coercion was used, the
                                                                     •   The effect of the conduct on the Complainant’s
     frequency, duration and intensity of the other
                                                                         mental or emotional state;
     person’s verbal or physical conduct or threats are
                                                                     •   Whether the conduct was directed at more than
     all relevant, as is the degree of isolation of the
                                                                         one person;
     person being subjected to that conduct or those
                                                                     •   Whether the conduct arose in the context of other
     threats. Coercion may be evidenced by a proposed
                                                                         discriminatory conduct; and
     quid pro quo interaction that assumes that a party
                                                                     •   Whether the conduct unreasonably interfered with
     will be harmed or restrained if they do not engage
                                                                         the     Complainant’s          educational    or        work
     in sexual activity (e.g., “You can leave, but only
                                                                         performance and/or University programs or
     after you perform oral sex.”)
                                                                         activities.
Intimidation
                                                                     Incapacitation
Intimidation is any threat of violence or other
                                                                     Incapacitation occurs when an individual lacks the
threatening behavior directed toward another person or
                                                                     ability to knowingly choose to participate in sexual
group that reasonably leads the target(s) to fear for their
                                                                     activity. A person who is incapacitated cannot make a
physical well-being or to engage in sexual conduct for
                                                                     rational, reasonable decision because the person lacks
self-protection. A person’s size alone does not constitute
                                                                     the ability to understand his or her decision.
intimidation; however, a person can use their size or
physical    power     in   a   manner     that   constitutes         •   Incapacitation may be associated with a person
intimidation (for example, by blocking access to an                      lacking       consciousness;     being    asleep;   being
exit).                                                                   involuntarily restrained; having a disability that
                                                                         impedes consent; or if an individual cannot
Force
                                                                         consent due to other forms of helplessness. Under
Force refers to the use of physical violence and/or                      New York State law, a person under the age of 17
imposing on someone physically to gain sexual access.                    lacks the capacity to give consent.
Examples     of     physical   violence   include   hitting,         •   Depending on the degree of intoxication, someone
punching, slapping, kicking, restraining, choking,                       who is under the influence of alcohol, drugs, or
strangulation and/or brandishing or using any weapon.                    other intoxicants may be incapacitated and

                                                               -8-
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 12 of 41



    therefore unable to consent. See the following for           •   How the Complainant was physically affected by
    additional discussion on how drugs and alcohol                   the consumption of alcohol or drugs, which may
    can affect consent.                                              include, but is not limited to, warning signs such
•   Whether sexual activity with an incapacitated                    as having slurred or incomprehensible speech,
    person    constitutes     gender-based   misconduct              vomiting, unsteady gait, imbalance, bloodshot
    depends on whether the Respondent knew or                        eyes, combativeness, emotional volatility, or
    should    have    known     of   the   Complainant’s             notable change in personality.
    incapacitation, based on objectively and reasonably          •   Because the impact of alcohol and other drugs
    apparent indications when viewed from the                        varies from person to person, the amount of
    perspective of a sober, reasonable person in the                 alcohol and/or drugs a person consumes will not
    Respondent’s position.                                           ordinarily be sufficient, without other evidence, to
                                                                     prove that they were incapacitated under this
How drugs and alcohol affect consent
                                                                     Policy.
•   The use of alcohol or other drugs is never an
                                                                 Another effect of alcohol consumption can be memory
    excuse for committing a policy violation and does
                                                                 impairment, or forgetting entire or partial events
    not diminish anyone’s responsibility to obtain
                                                                 (sometimes referred to as “blackout”). A person may
    informed and freely given consent.
                                                                 experience this symptom while appearing to be
•   The use of alcohol or other drugs never makes
                                                                 functioning “normally,” including communicating
    someone at fault for experiencing gender-based
                                                                 through actions or words to express an interest in
    misconduct.
                                                                 engaging in sexual activity.
•   The impact of alcohol and other drugs varies from
    person to person and there is no specific amount of          The use of alcohol or drugs can create an atmosphere of
    alcohol or drugs        consumed that leads       to         confusion and can lower inhibitions. All parties should
    incapacitation.                                              be aware of, and carefully consider, the potential
                                                                 consequences of the use of alcohol or drugs. Every
In evaluating whether a person is incapacitated due to
                                                                 individual is responsible for ensuring there is mutual,
the consumption of alcohol, drugs or intoxicants, the
                                                                 affirmative consent prior to engaging in sexual activity.
following factors will be considered:

•   How the Complainant understood the “who,
    what, when, where, why or how” of the sexual
    activity; and




                                                           -9-
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 13 of 41



Scenarios

The following scenarios help illustrate some applications of the Policy:




Pat and Dana met at a party. They spent the entire party getting to know each other and dancing. Dana had four shots
of tequila and four beers over the course of the evening. At one point, Dana went to the bathroom. Pat noticed that
Dana staggered upon returning from the bathroom. Dana’s friend informed Pat that Dana had been vomiting. Pat
volunteered to take Dana home. When they arrived at Dana’s dorm room, Pat began kissing Dana and proceeded to
have sexual intercourse with Dana. Upon waking up in the morning, Dana asked Pat what happened that evening. Pat
told Dana that they had sex and that Dana had asked to have sex. Dana began crying and said, “I didn’t want to have sex
with you.”

This is a violation of this Policy. A reasonable person could have concluded that Dana was incapacitated due to her alcohol use
because Pat saw Dana stumbling and knew Dana had vomited in the bathroom. Dana was therefore not able to give consent.




Taylor and Hong have been dating for a few months. On several occasions, Taylor and Hong have engaged in
consensual sexual intercourse. One night, Hong and Taylor were making out when Hong said, “I don’t feel like having
sex tonight.” Taylor continued to kiss Hong and took off Hong’s clothing despite Hong’s verbal and physical objections.
Eventually, Hong became silent and submitted to Taylor’s insistence to have sex.

This is a violation of this Policy. Hong objected to having sex and Taylor ignored these objections. Although Taylor and Hong
have previously had consensual sexual intercourse, Hong did not consent to sexual activity on this particular evening. In
addition, silence does not imply consent.




Peyton and Jordan were in the hallway of their residence hall with a group of their neighbors on the floor, joking around
and telling stories. Peyton placed his arms around Jordan’s waist as they continued their conversation and then touched
Jordan’s breasts. Jordan removed Peyton’s hands from her body. A few minutes later, Peyton stated she did not
understand why Jordan was making such a big deal about Peyton touching her.

This is a violation of this Policy. Peyton had not obtained Jordan’s affirmative consent and, as such, this behavior constitutes
intentional physical contact of a sexual nature.




                                                             - 10 -
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 14 of 41




Kai and Lee met at an off-campus location and quickly realized they were both Columbia students. Lee asked Kai for
their number and suggested that they meet for lunch on campus. A few hours later, Lee began to call and text Kai,
asking Kai out on a date. Kai told Lee repeatedly that they are not interested and did not want to date them. After that,
Lee found Kai’s campus address and began to send cards and flowers to Kai’s room. Kai wrote to Lee after the first card
arrived and asked Lee to leave them alone. Then Lee waited for Kai outside of their class to invite them to dinner.

Lee’s repeated contact with Kai is a violation of this Policy. Kai declined Lee’s multiple requests to go on a date. Additionally,
Kai asked Lee to leave them alone and to stop visiting their dorm. This behavior constitutes stalking.




Melissa and Joe are married and live in off-campus housing. After a stressful meeting with his advisor concerning his
dissertation, Joe came back to the apartment and berated Melissa about the apartment being messy. Joe grabbed the
dinner that Melissa ordered and threw it in her direction, though he did not hit her. When Melissa tried to leave the
apartment, Joe grabbed her by the wrist. In the struggle to get away from Joe, Melissa fell and hit her head on the table.


This is a violation of this Policy. Any use or threat of physical violence toward a spouse constitutes domestic violence.



Bette and Tina had been dating for a few months. Tina, an aspiring photographer, asked Bette to pose in the nude for her
portfolio. Bette and Tina got into an argument regarding Tina’s photography. Shortly after they broke up, a mutual
friend informed Bette that Tina had posted Bette’s nude photographs on Facebook.


This is a violation of this Policy. The use and distribution of photographs of another person’s unclothed body or body parts,
without permission, regardless of whether they originally consented, is sexual exploitation.




                                                                - 11 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 15 of 41



D. Resources for Students                                              Confidential Resources

Immediate Assistance                                                   Advocacy, Counseling Services, and Healthcare
                                                                       Providers
The University encourages all students affected by
gender-based misconduct to seek immediate assistance.                  The University provides confidential advocacy, crisis
Seeking assistance promptly may be important to                        and pastoral counseling, and medical services on
ensure a student’s physical safety or to obtain medical                campus. Advocates, counselors, clergy, and healthcare
care, emotional support, or other support. It may also                 providers can provide students with immediate and
be necessary to preserve evidence, which can assist the                long-term    help.   Conversations    with   them    are
University and/or law enforcement in responding                        confidential, except in certain emergencies as described
effectively. Assistance is available twenty-four hours a               in the Resources listing following the Procedures.
day, seven (7) days a week. The Resource listing at the                They will listen, help access additional assistance, and
end of this document provides contact information for                  explain options for obtaining additional support from
the campus and community resources available to help.                  the University and others. They can also arrange for
Confidentiality/Mandatory Referral                                     medical care and accompany students, or arrange for
                                                                       someone to accompany students, to seek such care.
The University values the privacy of its students,
                                                                       Students may use these Resources whether or not they
employees,     and     other    community       members.
                                                                       decide to make a report or participate in University
Community members should be able to seek the
                                                                       disciplinary proceedings or the criminal process.
assistance they need without fear that the information
they provide will be shared more broadly.                              These advocates, counselors, clergy, and healthcare
                                                                       providers are familiar with the University’s disciplinary
Some resources on campus are confidential and will not
                                                                       process, can explain what to expect, and provide
share any identifying information with others, except as
                                                                       support while disciplinary or criminal processes are
required by law in emergency circumstances.
                                                                       pending.
Other resources are not confidential but will protect
students’ privacy to the greatest extent possible and
share information with other staff only on a need-to-
know basis. Among these “non-confidential” resources
are faculty and most staff, who are required by federal
and state law to provide relevant information to the
University’s Title IX coordinators. Those coordinators
are responsible for helping to connect students with
supportive resources and working to ensure community
safety.

Appendix B includes a chart summarizing the
confidentiality obligations of different categories of
University employees with respect to reports of gender-
based misconduct. Any of the staff listed as Resources
will be able to explain his or her referring obligations in
more detail.



                                                              - 12 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 16 of 41



Additional Resources (Non-Confidential)                                      Policy has occurred, and the criminal justice system
                                                                             uses different standards related to proof and evidence.
Gender-Based Misconduct Office
                                                                             The University does not require a Complainant to
The University has established the Gender-Based
                                                                             report an instance of gender-based misconduct to law
Misconduct Office to support and provide assistance to
                                                                             enforcement; however, the University resources noted
students affected by gender-based misconduct, whether
                                                                             later in this document are available to assist a
they are a Complainant or a Respondent. The Office
                                                                             Complainant with information about contacting the
does not act as an advocate, but is a neutral resource
                                                                             appropriate law enforcement agency. Any questions
available to all students. The Office is responsible for
                                                                             about whether a specific incident violated the penal law
referring students to available resources, offering
                                                                             should be addressed to law enforcement.
appropriate       protections,     and      coordinating     the
disciplinary process. The Office can provide support                         The University’s Public Safety personnel and the other
and assistance immediately following an incident,                            resources in the Resources listing are familiar with New
throughout the investigation and disciplinary process                        York City and New York State law enforcement
and throughout a student’s time at the University.                           processes and can explain what happens when gender-
Contact information for the Gender-Based Misconduct                          based misconduct is reported to law enforcement.
Office is in the Resources listing following the
                                                                             Confidential support resources as well as the Gender-
Procedures.
                                                                             Based Misconduct Office and University Public Safety
Title IX Coordinators                                                        can explain how to report sexual assault and other
                                                                             forms of gender-based misconduct to law enforcement.
The Title IX Coordinators for Columbia and Teachers
College are responsible for overseeing the University’s                      Confidential support resources or University Public
response to Title IX reports and complaints, and                             Safety personnel can accompany any student requesting
identifying and addressing any patterns or systemic                          support to the Police Department or District Attorney’s
problems revealed by such reports and complaints. The                        Office. They cannot serve as a substitute for legal advice
Title IX Coordinators oversee the administration of this                     on these matters.
Policy and the Procedures in a neutral and equitable
manner.      Title    IX    coordinators      from      Barnard,
Columbia,      and      Teachers      College        will   work
collaboratively      when        students     from      different
institutions are involved in the process. Contact
information for the Title IX Coordinators is in the
Resources listing following the Procedures.

Law Enforcement

Students may report gender-based misconduct to the
New York City Police Department, the Manhattan
District Attorney’s Office, or the local law enforcement
agency where the misconduct occurred if the
misconduct occurred outside of New York City. The
University     and     criminal     justice    systems      work
independently from one another. Law enforcement
authorities do not determine whether a violation of this

                                                                    - 13 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 17 of 41



IV: PROCEDURES FOR                                                   confidential staff member will direct the student to the
                                                                     University’s confidential resources.
RESPONDING TO STUDENT
                                                                     Confidential resources, such as counseling staff and
GENDER-BASED MISCONDUCT
                                                                     staff from Sexual Violence Response will not share
(PROCEDURES)                                                         identifying   information    with      the   Gender-Based
Here you can find information about the University’s                 Misconduct Office about a student or an incident
disciplinary process for addressing alleged violations of            without the student’s permission.
the Gender-Based Misconduct Policy.                                  Requesting Confidentiality in Connection with a
This section first describes how to report an incident of            Report to the Gender-Based Misconduct Office
gender-based misconduct; students’ rights in the                     A student who reports gender-based misconduct to the
investigation and adjudication process; and other                    Office can request that the Office not disclose his or
important background information, about privacy,                     her identity to anyone else, including the person who
advisors, and time frames. It then details the                       allegedly committed the misconduct. While such a
disciplinary process.                                                request may limit the ability to investigate and respond
                                                                     to the reported misconduct, the Office, in consultation
A. Reporting Gender-Based Misconduct
                                                                     with the appropriate Title IX Coordinator(s), will
The University encourages students to report gender-                 consider the request in light of the University’s
based misconduct to the Gender-Based Misconduct                      commitment to provide a safe and non-discriminatory
Office or to a Title IX coordinator, so that the                     environment for all students and will honor the request
University can investigate and respond effectively.                  whenever possible. The Office will promptly notify the
Students may meet with the Office staff to learn more                student making the request whether the University will
about the process before making a report.                            be able to honor it.
The University recognizes that students may be most                  Whether or not the University is able to grant a request
comfortable disclosing gender-based misconduct to a                  to keep the student’s identity confidential, University
University employee they know well, such as a faculty                personnel will reveal information about investigations
member, coach, or resident advisor. Other than defined               and disciplinary proceedings related to gender-based
confidential resources, if these individuals receive a               misconduct only to those who need to know in order to
report, they are required to refer what they learn about             carry out their duties and responsibilities. In all cases,
the incident to the Office, either directly or through a             the University will take appropriate steps designed to
Title IX Coordinator. The University will endeavor to                counteract the effects of the alleged gender-based
follow up on any report it receives about possible                   misconduct, prevent its recurrence, provide support
gender-based misconduct, whether from a student,                     and make accommodations for the students involved.
other member of the community, or an anonymous                       This may include academic, residential, and work
source.                                                              accommodations; increased monitoring, supervision, or
Before a student reveals information about an incident,              security at locations or in connection with activities
Responsible Employees will try to ensure that the                    where the alleged misconduct occurred; and training
student    understands    the    employee’s    reporting             and educational materials for the campus community.
obligations. For example, if the student wishes to                   If there is reason for concern about possible retaliation
maintain confidentiality, a faculty member or non-                   or harm, the University will take protective measures in
                                                                     consultation with the affected students.


                                                            - 14 -
           Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 18 of 41



Intake with Case Managers                                              The     Office    will     evaluate   any       request     for
                                                                       accommodations in light of the circumstances and
Each Complainant and Respondent who engages with
                                                                       information available at the time of the request. If
the Gender-Based Misconduct Office will be assigned a
                                                                       requested accommodations cannot be granted, the
Case Manager. Case Managers are typically the initial
                                                                       Office will provide an explanation, in writing, to the
point of contact for a student with the Office. They
                                                                       student.
work    as    a    neutral   and exclusive   resource    (a
Complainant and Respondent in the same case will not                   Accommodations may include, but are not limited to:
have the same Case Manager) to help effectively
                                                                       •     Moving a student’s residence
navigate     the   Gender-Based    Misconduct    Office’s
                                                                       •     Adjusting a student’s work schedule for University
investigative, disciplinary, and educational processes
                                                                             employment
and to facilitate support for all University students
                                                                       •     Changing a student’s academic schedule
related to gender-based misconduct.
                                                                       •     Allowing a student to withdraw from or retake a
Case Managers may assist students who need support                           class without penalty
and are seeking accommodations (e.g., working with                     •     Providing access to tutoring or other academic
partner offices to move a student’s residence, adjust the                    support
student’s academic schedule, provide access to tutoring,
                                                                       The Office will also work with Disability Services to
or addressing other academic needs). Case Managers
                                                                       assist students, as appropriate, if the student so requests.
may also assist students seeking accommodations
                                                                       The      University      will   provide       notice      about
through the Office where a Complainant chooses not
                                                                       accommodations only to those who need to know in
to engage in the disciplinary process.
                                                                       order to make them effective.
In some instances, Case Managers may provide limited                   Students who are Complainants or Respondents may
support to Complainants who may not be currently                       request a prompt and reasonable review of the need for
enrolled at or affiliated with the University to help                  and terms of any accommodation that directly affects
facilitate appropriate accommodations through off-                     them and may submit information in support of their
campus community resources.                                            request. Requests for review of the accommodations
                                                                       shall be submitted in writing to the Associate Vice
Accommodations and Interim Measures
                                                                       President for Student Conduct and Community
The University can provide accommodations and                          Standards.
impose interim measures after a report has been filed.
                                                                       A     student    who     has    experienced     gender-based
Accommodations                                                         misconduct may also be entitled to obtain remedies
The Office will work with all students affected by                     under applicable law, such as an order of protection.
gender-based misconduct to ensure their safety and                     The University can assist students in contacting law
promote their well-being throughout their time at the                  enforcement or legal service organizations to learn
University. Sometimes this assistance will take the form               about these remedies.
of appropriate accommodations intended to support
and provide relief.

Students may request accommodations even in cases
where an investigation is not undertaken or either party
has declined to participate in the University disciplinary
process or the criminal process.


                                                              - 15 -
           Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 19 of 41



Interim Measures                                                                  Other Information about Reporting

The University may also take action through directives                            Time for Reporting
(known as interim measures) while an investigation or
                                                                                  The University does not limit the time for submitting a
disciplinary process is pending. These measures seek to
                                                                                  report of gender-based misconduct. However, the
ensure the safety of all parties involved and to protect
                                                                                  University’s   ability     to   investigate   and   respond
the integrity of the ongoing investigation or disciplinary
                                                                                  effectively may be reduced with the passage of time.
process.
                                                                                  Additionally, the timing of a report to the Office may
Interim measures include, but are not limited to:
                                                                                  affect the University’s ability to implement sanctions on
•    No contact directives;                                                       a Respondent found responsible for a violation of
•    Restricting a Respondent’s access to campus                                  Policy. For example, if a Respondent is not a student at
     buildings and/or University property;                                        the time of the report, the University may not be able
•    Moving a student’s residence;                                                to take disciplinary action against the Respondent, but
•    Temporarily suspending a Respondent from the                                 it will still seek to meet its Title IX obligations by
     University ; and
                   5
                                                                                  providing support for a Complainant and taking steps
•    Temporarily suspending a Respondent from                                     to end the prohibited conduct, prevent its recurrence,
     specified activities.                                                        and address its effects.

The University will provide notice about these                                    Reports from Others and Anonymous Reports
measures only to those who need to know in order to
                                                                                  In cases where gender-based misconduct is reported to
make them effective.
                                                                                  the Office by someone other than the student who was
Failure to comply with interim measures or other                                  subjected to the alleged misconduct (for example, a
directives is a violation of University policy and may                            faculty member, resident advisor, friend or roommate),
lead to disciplinary action.                                                      the Office will promptly notify the student that a
                                                                                  report has been received. This Policy and the
Following the report of an incident, the Office will
                                                                                  Procedures will apply in the same manner as if the
provide written notice to the students involved in the
                                                                                  student had made the initial report. The Office will
incident, describing any necessary interim measures and
                                                                                  make every effort to meet with the student to discuss
providing information about the accommodations and
                                                                                  available options and on-campus and off-campus
resources available to them.
                                                                                  resources. Reports from anonymous sources will be
Students who are Complainants or Respondents may                                  treated in a similar fashion.
request a prompt and reasonable review of the need for
                                                                                  Related Alcohol and Drug Violations (Amnesty)
and terms of any interim measure that directly affects
them and may submit evidence in support of their                                  The health and safety of every student at the University
request. Requests for review of the interim measure                               is of utmost importance. The University recognizes that
shall be submitted in writing to the Associate Vice                               students who have been drinking and/or using drugs
President for Student Conduct and Community                                       (whether such use is voluntary or involuntary) at the
Standards.                                                                        time that gender-based misconduct occurs may be
                                                                                  hesitant to report such incidents due to fear of potential
                                                                                  consequences for their own conduct. Because the
                                                                                  University strongly encourages students to report
5
 Interim suspensions will be reasonable and tailored to balance the
ability of the Respondent to complete their studies with the safety of
                                                                                  gender-based misconduct (including but not limited to
both the Complainant and/or the University community at large.

                                                                         - 16 -
           Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 20 of 41



domestic violence, dating violence, stalking, and sexual            of misconduct reports. A handout that lists these rights
assault) to University employees, it has adopted the                will be provided to both the Complainant and the
following policy: A student (including a bystander),                Respondent, along with the NYS Students’ Bill of
acting in good faith, who discloses any incident of                 Rights, during each student’s initial meeting with a
gender-based misconduct to a University employee or                 Case Manager from the Gender-Based Misconduct
law enforcement will not be subject to subsequent                   Office. Throughout this process, both the Complainant
disciplinary action by the University for violations                and the Respondent have the following rights:
related to the possession and/or use of alcohol and/or
                                                                    •   To respect, dignity, and sensitivity;
drugs occurring at or near the time of the gender-based
                                                                    •   To appropriate support from the University;
misconduct,    whether    use   and/or   possession   is
                                                                    •   To privacy to the extent possible consistent with
intentional or accidental. This does not apply to those
                                                                        applicable law and University policy;
who use alcohol or drugs as a weapon or to facilitate
                                                                    •   To information about the University’s Gender-
assault.
                                                                        Based Misconduct Policy and Procedures for
Unknown/Non-University Offenders                                        Students;
                                                                    •   To the presence of an advisor throughout the
The University will, if possible, investigate reports of
                                                                        process;
incidents affecting University students that involve
                                                                    •   To participate or to decline to participate in the
persons who are not members of the University
                                                                        investigation or adjudication process (however, a
community or whose identity is not known and take
                                                                        decision not to participate in the process either
appropriate actions to protect affected students and
                                                                        wholly or in part will not prevent the process from
others in the University community. In addition, the
                                                                        proceeding with the information available);
Office will assist students in identifying appropriate
                                                                    •   To a prompt and thorough investigation of the
campus and other resources.
                                                                        allegations;
Public Awareness Events                                             •   To adequate time to review documents in the
The University supports public awareness events such                    Office following the investigation;
as “Take Back the Night,” the Clothesline Project,                  •   To adequate time to prepare for a hearing;
candlelight vigils, protests, survivor speak outs, and              •   To an opportunity to challenge investigator(s) or
other forums. These activities help inform the need for                 hearing/appellate panel member(s) for a possible
campus-wide education and prevention efforts. The                       conflict of interest;
disclosure of incidents of gender-based misconduct at               •   To    refrain    from   making     self-incriminating
such events is not considered a report to the University                statements;
for the purposes of prompting an investigation of a                 •   To an appeal of the decision made by the hearing
particular incident.                                                    panel and of any sanctions imposed by the
                                                                        Sanctioning Officer;
                                                                    •   To notification, in writing, of the case resolution,
B. Rights of the Complainant and                                        including the outcome of any appeal;
Respondent                                                          •   To report the incident to law enforcement at any
                                                                        time; and
In order to provide accessible, prompt, and fair                    •   To understand that information collected in the
methods of investigation and resolution of incidents of                 process may be subpoenaed in criminal or civil
student gender-based misconduct, the University has                     proceedings.
developed a process for investigation and adjudication


                                                           - 17 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 21 of 41



Privacy                                                                 should be limited. Furthermore, during a hearing, the
                                                                        advisor may not directly address the hearing panel, nor
The University will reveal information about its
                                                                        may they give evidence, directly question witnesses or
investigation   and    adjudication      of   gender-based
                                                                        make verbal objections. In addition, while advisors may
misconduct only to those who need to know the
                                                                        provide guidance and assistance throughout the
information in order to carry out their duties and
                                                                        process, all written submissions must be authored by
responsibilities. It will inform all University affiliates,
                                                                        the student.
including students, faculty and staff participating in an
investigation, proceeding, or hearing that they are                     All University administrators, including the Gender-
expected to maintain the privacy of the process.                        Based Misconduct Office staff, will communicate
                                                                        directly with the student, rather than with the advisor.
This does not prohibit either a Complainant or
                                                                        It is the student’s responsibility to communicate with
Respondent from obtaining the assistance of family
                                                                        their advisor, including but not limited to information
members,     counselors,   therapists,   clergy,    doctors,
                                                                        related to process updates.
attorneys, or similar resources; nor does it prevent
either party from discussing the incident itself.                       Advisors will be expected to sign an agreement to abide
                                                                        by the guidelines just discussed. If an advisor fails to
Advisors
                                                                        abide by such guidelines, he/she may be prohibited
The Complainant and the Respondent, respectively,                       from attending ongoing or future meetings. The
may be accompanied to any meeting or hearing by the                     agreement will be provided to the student and their
advisor of their choice through the course of case                      advisor once an advisor is requested by a student.
management, investigation, adjudication, and the
                                                                        A Complainant or Respondent may choose to have an
appeal process. Witnesses or others involved in the
                                                                        attorney serve as his or her advisor. University students
Gender-Based Misconduct Process are not permitted to
                                                                        may retain counsel independently or the University will
bring another person to any meeting or hearing, absent
                                                                        arrange for an attorney-advisor upon request. The
an approved disability accommodation.
                                                                        designated attorney-advisor will be provided at no cost
Advisors may support the student and provide advice                     to the University student. Once an attorney-advisor is
during an investigation and throughout the process.                     assigned by the University, the student may not request
Although students are not required to bring their                       a different attorney-advisor from the University, but
advisor to all meetings, they are expected to maintain                  may make another advisor selection if they choose. If
the same, single advisor throughout the process unless                  the University is requested to arrange for an attorney-
there are extenuating circumstances that require them                   advisor for either the Complainant or Respondent, it
to obtain a replacement. This use of a single, consistent               will notify the other party and upon request arrange for
advisor enables the process to move forward in an                       an attorney-advisor.
efficient fashion. In the event that students want to
make a permanent change to their advisor, they must
provide written notice to their Case Manager.

During meetings and hearings, the advisor may talk
quietly with the student or pass notes in a non-
disruptive manner. The advisor may not intervene in
meetings with the Investigative Team. While an advisor
may address the Investigative Team during an
investigative interview to seek clarity, these interactions

                                                               - 18 -
           Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 22 of 41



Declining to Participate                                                frame also include, but are not limited, to: compliance
                                                                        with a request by law enforcement; accommodation of
The Gender-Based Misconduct Office will make
                                                                        the availability of parties and witnesses; students on
multiple efforts to engage the participation of the
                                                                        leave; accounting for exam periods, school breaks or
Complainant and/or Respondent in the process;
                                                                        vacations; and/or accounting for complexities of a
however, either party may decline to participate in any
                                                                        specific investigation, including the number of
step of this process, including the investigation,
                                                                        witnesses and volume of information provided by the
adjudication, and/or any subsequent appeal.
                                                                        parties. The Office will give periodic status updates to
The University may continue the process without the                     the parties, in writing.
Complainant’s and/or Respondent’s participation.
Declining to participate during the investigation stage
of the process will preclude a Complainant or                           Generally, a case will proceed in the following order:
Respondent from participating in the adjudication
                                                                        •    Receipt of report of gender-based misconduct
process,   including   the      ability   to   submit   new
                                                                        •    Outreach by Case Management to the parties
information to the hearing panel or appellate panel,
                                                                        •    Discussion of possible resolutions
absent extraordinary circumstances; however, the
                                                                        •    Investigation conducted
Complainant or Respondent may submit an impact
                                                                        •    Factual    Summary           of     Investigative      Report
statement at the sanctioning stage, if applicable,
                                                                             distributed to parties
without regard to earlier participation in the process.
                                                                        •    Pre-Determination           Conference          held   (parties
Even if a party declines to participate, the Office will
                                                                             provided opportunity to present the investigators
continue to update each party throughout the process,
                                                                             with questions for the other party and/or
unless a party submits a written request to the Office to
                                                                             witnesses; any necessary additional investigation
cease contact.
                                                                             conducted)
Declining to schedule a meeting with investigators or                   •    Investigative Report with recommendations of
refusal to respond to outreach by the Office will be                         responsibility        and         credibility      assessment
interpreted as declining to participate and may preclude                     distributed to parties and hearing panel
or limit participation in later stages of the process, as               •    Pre-Hearing Conference held
explained on the following pages. Silence or a decision                 •    Hearing conducted (if necessary)
not to participate will not be treated as a negative factor             •    Determination of the hearing panel
in the investigation, adjudication, or appeal.                          •    Notice of sanctions, if applicable
Time Frames                                                             •    Appeals by either party
                                                                        •    Notice of a filed appeal
The University will seek to resolve every report of
                                                                        •    Parties’ review and response to an appeal
gender-based misconduct within approximately sixty
                                                                        •    Decision by the appellate panel
(60) days of an initial report, not including the time for
any appeal. Time frames will vary depending on the                      Each of these stages is explained in greater detail below
complexity of the investigation and the severity and                    and on the following pages.
extent of the alleged misconduct. Time frames may be
extended    for   Resolution,     Mediation,     Restorative
Justice, Pre-hearing Conference, and/or good cause as
necessary to ensure the integrity and completeness of
this process. The reasons for extension of the time


                                                               - 19 -
            Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 23 of 41



Notice                                                              •   Pre-Determination Conference: Notice of an
                                                                        opportunity to meet with the Investigative Team
The Office will provide notification (“notice”) in
                                                                        to discuss the information obtained during the
writing to both the Complainant and Respondent at
                                                                        investigation and to submit any additional
many points in the process, depending on the stage of
                                                                        information, questions for the other party, and/or
the process and needs of the student(s). Notice from
                                                                        clarification.
the Office will be sent via University e-mail and may
include information, such as: a written explanation of              •   Pre-Hearing Conference: Notice of whether the
the alleged policy violation(s), Complainants’ and                      Respondent accepts responsibility for violating the
Respondents’ rights and options, interim measures,                      Policy.
available     accommodations,       initiation   of   an            •   Hearing Panel: Notice of the date and time of any
investigation, and the range of possible sanctions                      hearing and list of hearing panel members and
should the Respondent be found responsible for a                        Notice of hearing procedures.
policy violation. The Office will also ensure that the              •   Finding: Notice of the hearing panel’s finding of
Complainant and Respondent are updated throughout                       “responsible” or “not responsible,” along with the
the investigative process, including with timely notice                 rationale for the outcome, provided within three
of meetings in which either or both the Complainant                     (3) business days after the hearing.
and the Respondent may participate, and/or if there are             •   Sanctioning: Notice of the sanctions imposed and
updates to the alleged violations that will be                          the reasons for the sanctions and the University’s
investigated and/or adjudicated based on information                    appeals process, provided within three (3) business
learned during the investigation.                                       days after the determination of the hearing panel.
                                                                        There will be no sanction notice if there is not a
More specifically, the Complainant and Respondent
                                                                        responsible finding.
will simultaneously be given the following written
                                                                    •   Appeals Process: Notice of whether an appeal has
notices:
                                                                        been filed and an opportunity to review and
                                                                        respond to the other party’s appeal. Requests for
•   Initiation of an Investigation: Notice of the                       an appeal are due within seven (7) business days
    allegations and an explanation of the investigative                 after sanction(s) are issued; Notice of the Deans
    process. This notice will include the names of the                  assigned to the appellate panel; Notice of a
    Case Manager and Title IX Investigators assigned                    response to a filed appeal; and Notice of the
    to the matter, as well as a scheduled date and time                 appellate panel’s determination, including whether
    for each person’s initial meeting related to the                    the responsibility determination or sanctions have
    matter.                                                             been modified and when the responsibility
•   Conclusion of the Investigation: Notice of the                      determination and sanctions, if any, become final.
    alleged policy violation(s) that will be adjudicated                An appeal decision is delivered within fifteen (15)
    and Notice of an opportunity to review the                          business days after the notice the appeal was filed.
    Investigative Report and any other information
    that will be used in the hearing process, sanctions
    determination, and appeals, if any, consistent with
    federal law governing the privacy of student
    information.




                                                           - 20 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 24 of 41



Conflicts of Interest                                                   Initial Assessment of Complaints

The University requires any individual participating in                 The Gender-Based Misconduct Office may initiate the
the investigation, adjudication process, sanctioning or                 investigative process when it receives a complaint or
appeal determinations to disclose to the Gender-Based                   report of a violation of this Policy and there is adequate
Misconduct Office any potential or actual conflict of                   information to pursue an investigation. The Office will
interest. If a Complainant or Respondent believes that                  conduct an initial assessment of a complaint or report
any individual involved in the process has a conflict of                and related available information and may take any of
interest, he or she may make a request to the Office                    the following actions:
that the individual not participate. A conflict of interest
                                                                        •   The Office may dismiss the complaint if it
would include, for example, situations where an
                                                                            determines that the complaint does not allege facts
individual is a party’s family member, close friend, or
                                                                            that, if substantiated, would constitute a violation
advisor or has other similar relationships with a party.
                                                                            of the Policy;
A Complainant or Respondent who believes that a                         •   The Office may refer the complaint to another
member of an Investigative Team or hearing or                               office for review if it determines that the complaint
appellate panel has a conflict of interest must submit                      is outside the scope of this Policy; or
this written request to the Office within two (2) days                  •   The Office will determine appropriate interim
after notification of the individuals involved in the                       measures, facilitate accommodations, and initiate
investigation or panel. Any request should include a                        an investigation if it determines that the complaint
description of the conflict. The fact that an individual                    or report would, if substantiated, constitute a
is the same gender, race, etc., of a party or individual                    violation of the Policy.
involved in the process is not a conflict and requests for
                                                                        Investigation
changes in staffing on this basis will not be considered.
If the Office determines that a conflict of interest exists,            The University will notify the Complainant and the
the University will take steps to address the conflict in               Respondent, in writing, when a report has been filed
order to ensure an impartial process.                                   and an investigation will proceed. The notice will
                                                                        describe the allegations in the report and include a
                                                                        scheduled date and time for each to meet separately
C. Investigation Process                                                with the Gender-Based Misconduct Office. The
                                                                        Complainant and the Respondent must respond,
The Gender-Based Misconduct Office is charged with                      confirming receipt of the notice and scheduled meeting
investigating reports of violations of the Gender-Based                 time, within two (2) days of receiving this notice.
Misconduct      Policy   for    Students.    During     the             Requests to postpone meetings and interviews may be
investigation, the Complainant and the Respondent                       granted, provided that the request is based on a
have an opportunity to make statements, present                         compelling reason. When possible, Complainants and
witnesses, ask questions and provide other information.                 Respondents should request a postponement at least 24
Because every case is different, the Office tailors each                hours before the scheduled meeting or interview.
investigation to the specific facts of the case while
maintaining a meaningful opportunity to be heard for                    During any meeting, interview and/or hearing, the

all parties.                                                            Complainant and Respondent may bring an advisor. If
                                                                        the Complainant, Respondent, or advisor is unable to
                                                                        be physically present for any stage of the investigative



                                                               - 21 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 25 of 41



process, accommodations will be made for their                                    risk of similar future acts of gender-based
participation by other means.                                                     misconduct by the Respondent.
                                                                             •    Whether the alleged gender-based misconduct was
The     University’s        process     for     responding    to,
                                                                                  committed by multiple perpetrators.
investigating        and       adjudicating         gender-based
                                                                             •    Whether there was use of a weapon or force in
misconduct reports will ordinarily continue during any
                                                                                  connection with the gender-based misconduct.
law enforcement proceeding. The Gender-Based
                                                                             •    Whether the University possesses other means to
Misconduct Office may need to temporarily delay an
                                                                                  obtain relevant evidence, such as security cameras,
investigation while law enforcement is gathering
                                                                                  witnesses and/or physical evidence.
evidence, generally no longer than ten (10) days, except
                                                                             •    If the Complainant is under 17 years old.
when law enforcement specifically requests and justifies
a longer delay. The Office will resume the investigation                     If the Office determines not to investigate, it will notify
after learning that law enforcement no longer requires a                     the Complainant in writing, including that the
delay or has completed the evidence-gathering stage of                       determination was made at the Complainant’s request.
their investigation. The Office will not wait for the                        At the Complainant’s written request, the Office will
conclusion of any related criminal proceeding. It should                     also notify the Respondent, in writing, including that
be noted that the standards of criminal law are different                    the Complainant asked the University not to
than those employed by the University; while                                 investigate.
information collected by law enforcement may be
                                                                             Investigation Procedures
included in the Office investigation, determinations in
criminal investigations and proceedings will not be                          The Office will designate a two-person team (“the
considered      in    the     Office’s        investigation   and            Investigative Team”) to conduct an investigation into
adjudication.                                                                whether a violation of the Policy occurred. All Title IX
                                                                             Investigators   will    have    extensive    training   in
Requests Not to Investigate
                                                                             investigating and evaluating conduct prohibited under
The Office will inform the Complainant before starting                       the Policy. The Investigative Team will be impartial
an investigation and the Complainant may request that                        and unbiased.
an investigation not be undertaken. The Office, in
                                                                             The parties will meet separately with the Investigative
consultation     with        the      appropriate     Title   IX
                                                                             Team. The Investigative Team will discuss with each
Coordinator(s), will consider such a request in light of
                                                                             party the nature of the allegations, the rights and
the University’s commitment to provide a safe and
                                                                             responsibilities of each party, the prohibition against
non-discriminatory environment for all students and
                                                                             retaliation, and the adjudication process before
weigh the following factors:
                                                                             discussing the specific facts of an allegation with each
•     Circumstances that suggest there is a risk of the                      party. The Complainant, the Respondent, advisors, and
      Respondent committing additional acts of gender-                       all witnesses will be required to agree in writing not to
      based misconduct, such as: Whether there have                          engage in retaliation against any participant in the
      been other gender-based misconduct complaints                          investigation and adjudication process, not to record
      and/or escalation of previously known conduct by                       any meeting or hearing conducted as part of the
      the same Respondent; Whether the Respondent                            process, and not to copy or photograph any documents
      has threatened further gender-based misconduct                         or evidence to which they are afforded access as part of
      against   the     Complainant           or    others;   and            the process. Subsequently, the Investigative Team will
      Circumstances that suggest there is an increased                       speak to each party in detail about the allegations and
                                                                             ask each party to provide a list of witnesses and/or any

                                                                    - 22 -
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 26 of 41



relevant documents or evidence to be considered. The                 •   Sexual History: Either the Complainant or the
Investigative Team has the discretion to determine the                   Respondent may provide information regarding
relevance of any proffered witness and/or evidence and                   their   shared    sexual      history.      Generally,    the
determine that certain witnesses and/or evidence should                  Investigative Team will not consider information
be included or excluded in the investigative process in                  concerning the Complainant’s or the Respondent’s
light of the allegations and/or Policy set out here. A                   sexual history with other people, except under very
party is not required to provide any particular witness                  limited circumstances such as explaining an injury
and/or evidence for an investigation to proceed, nor                     or responding to another specific question raised
should a lack of such information dissuade any student                   by an allegation. If either party offers any of the
from participating in the process.                                       aforementioned information, the other will be
                                                                         notified and have the right to respond and request
Any documents submitted to the Investigative Team
                                                                         this    information     not       be      considered.     The
for consideration may become part of the Investigative
                                                                         Investigative    Team      will        determine    whether
Report in redacted form. During the investigation, the
                                                                         information should be included based on relevance
Investigative Team will adhere to the following
                                                                         to the investigation and fairness to both parties.
protocols:
                                                                     •   Mental Health Treatment/Diagnosis: Each party
•   Statements: All parties and witnesses are obligated                  has the right to request that evidence regarding his
    to be honest and act in good faith. Any person                       or her mental health diagnosis and/or treatment be
    who knowingly makes a false statement in                             excluded from consideration when responsibility is
    connection with the investigation may be subject                     being determined. However, if an individual
    to separate disciplinary action.                                     wishes to present evidence of their own mental
•   Preserving Evidence: The Investigative Team will                     health diagnosis and treatment he/she may do so in
    direct the Complainant, Respondent, witnesses,                       limited circumstances. If either party offers this
    and other interested individuals to preserve any                     type of information for consideration, the other
    relevant evidence. Examples include, but are not                     party will be notified and have an opportunity to
    limited to, electronic messages (e.g., e-mails, text                 respond, requesting this information not be
    messages and Facebook and Instagram messages,                        considered.
    writings and photographs).                                       •   Prior Conduct Violations: Prior reports or
•   Witnesses: The Complainant and the Respondent                        determinations of responsibility for gender-based
    have the right to identify any individuals who may                   misconduct       will   not         be      considered     in
    be witnesses to the conduct alleged. The parties                     determinations of responsibility (see the following
    should be aware it is possible for both the                          pages) and will therefore not be addressed in an
    Respondent and the Complainant to list the same                      Investigative Report. The University is committed
    people as witnesses. Any attempt to threaten,                        to ensuring each party a meaningful opportunity
    intimidate or otherwise improperly influence the                     to be heard in any given case; for this to occur the
    testimony of a witness may result in disciplinary                    investigation and adjudication of one complaint
    action. The Investigative Team will attempt to                       must be based on facts relevant to that complaint
    contact and interview any witnesses it deems to                      and may not be influenced by reports or
    have     relevant   information,    including   those                determinations from another, separate complaint.
    identified by the parties. The Investigative Team                    Prior    determinations        of        responsibility   for
    will not interview witnesses whose sole purpose is                   allegations of the same type of gender-based
    to provide character information.


                                                            - 23 -
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 27 of 41



    misconduct may be admissible in the sanctioning                      to the Complainant, Respondent, and/or their
    stage of the process.                                                respective advisors for their review, to be returned to
•   Credibility Assessment: The Investigative Team                       the Office at the completion of the adjudication
    will use the following factors when assessing the                    process. Media exhibits such as video recordings and/or
    credibility of parties and the witnesses: the                        photographs of individuals will be available for
    consistency or inconsistency of their accounts of                    individual review in the Office, at a prearranged time.
    events over time; their demeanor during their                        Pre-Determination Conference
    interviews; their motive to lie; any corroborating
    evidence; and whether their statements included                      After the parties have had the opportunity to review the

    specific details that were reasonable and logical.                   factual summary of the Investigative Report, a Pre-

•   Burden of Proof: The Investigative Team applies                      Determination Conference will be scheduled. During

    “preponderance of the evidence” as the standard of                   the conference, the Investigative Team will review

    proof to determine whether a violation of the                        available resolution processes, if applicable, with each of

    Policy occurred. Preponderance of the evidence                       the parties (See Resolutions). If the parties do not wish

    means        that   the   Investigative   Team       must            to engage in any of the available resolutions, each party

    determine, based on the evidence presented, that                     will be asked if they would like to provide additional

    the Respondent was more likely than not to have                      information or clarification to the factual summary.

    engaged in the conduct at issue. During the                          The Pre-Determination Conference is each party’s
    investigation       and   adjudication    process,    the            opportunity to provide correction to typos in the
    Respondent is presumed not responsible. The                          factual summary, including correction of names and/or
    Complainant         and    Respondent      may       each            dates, or other minor factual errors; to argue that the
    participate at the level to which they are                           factual summary is inaccurate; to identify additional
    comfortable. The team bears the burden of                            witnesses to be interviewed; and to ensure that all
    showing evidence to support its recommendation                       relevant information is included. The Investigative
    regarding responsibility. The burden is not on the                   Team will review all requests and make the appropriate
    Respondent to prove that they did not engage in                      changes to the factual summary, which may be
    gender-based                               misconduct.               reviewed by each party.

At the conclusion of this phase of the investigation, the                While the parties may suggest questions during any
Investigative Team will provide to the Complainant                       stage of the investigative process, at this point, each
and the Respondent, in writing, a description of the                     party will have a final opportunity to provide questions
alleged Policy violations that will be considered during                 for the Investigative Team to ask of any other party
the adjudication process. The Investigative Team will                    involved, including witnesses. Questions should be
prepare a report based on interview summaries, witness                   related to the factual summary and should not be
statements and other documents gathered during the                       duplicative or seek a restatement of a fact that has
investigation.     In    accordance    with   the    Family              already been included in the factual summary. The
Educational Rights and Privacy Act (FERPA), the                          Investigative Team will inform each party if any of the
Investigative Team will redact names and other                           questions they proffered are outside the scope of the
identifying information of other students from the                       Policy, need to be rephrased in proper form, or are
report and related materials, except to the extent that                  unrelated to the case and, as such, may be denied.
doing so would interfere with the purpose of Title IX                    Following the conference, the Investigative Team will
to eliminate sex-based discrimination. The Office will                   pose additional questions and document requests as
provide a redacted and watermarked copy of the report                    appropriate.

                                                                - 24 -
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 28 of 41



The investigation will then be considered closed and                   until concluded or terminated by the Complainant, the
options for resolution, if applicable, will again be                   Respondent, or the Office. If the process leads to
reviewed with both parties.                                            successful resolution, the disciplinary process will be
                                                                       concluded and the matter will be closed. If a resolution
D. Resolutions
                                                                       cannot be reached, the disciplinary process will resume.
During their initial meeting with a Case Manager
                                                                       Generally, to engage in restorative justice, the
and/or investigator and again at the conclusion of an
                                                                       Complainant      and     the   Respondent         should    be
investigation, relevant options for resolution will be
                                                                       comfortable being in the same room with each other
discussed with each party. Examples of possible
                                                                       (each with an individual advisor, should they choose)
resolutions are: mediation; restorative justice; or a post-
                                                                       and participating in a conversation guided by a
investigation hearing panel.       Complaints of sexual
                                                                       specifically trained University administrator. To begin
assault can only be resolved by post-investigation
                                                                       the process, the Complainant may provide a statement
hearing panel.
                                                                       to   the    Respondent     addressing       the   harm     the
At any time after a report is filed and before a hearing is            Complainant      experienced       as   a   result   of    the
scheduled, either party in a matter not involving sexual               Respondent’s conduct. The Respondent may then
assault may request any one of these forms of                          provide a statement addressing their conduct and
resolution.    These resolutions can occur when the                    proposing solutions to best repair the harm caused by
parties do not wish to proceed with an investigation                   their behavior. The Complainant and the Respondent
and/or hearing panel and seek the Office’s assistance to               may then alternately propose and counter-propose
resolve the matters among themselves.    6
                                                                       solutions to create terms of a resolution, until a
                                                                       resolution is agreed upon or until it is determined that
Restorative Justice
                                                                       the parties are unable to agree.
A party may request to engage in restorative justice at
                                                                       If the Complainant and the Respondent are unable to
any stage of the process. The purpose of restorative
                                                                       agree to a resolution, the disciplinary process will
justice is for all affected parties to identify the harms
                                                                       resume. If the Complainant and the Respondent are
that were caused by a student’s actions and to
                                                                       able to agree upon a resolution, the Office will review
collaboratively determine the best method for repairing
                                                                       the proposed resolution and will have final approval
those harms. Restorative justice will be used only with
                                                                       over its implementation. The Office will monitor the
the consent of both the Complainant and the
                                                                       Respondent and the Complainant’s adherence to the
Respondent, and either has the right to terminate the
                                                                       proposed solution and close the matter when
process and resume the regular disciplinary process at
                                                                       compliance is satisfactory.
any time. The University will not use restorative justice
for cases involving allegations of sexual assault.                     Mediation

The restorative justice process will typically commence                A party may request mediation from the Gender-Based
within   ten     (10)   days   after   the   Gender-Based              Misconduct Office at any stage of the process. The
Misconduct Office receives written consent from both                   purpose of mediation is for Complainants and
the Complainant and the Respondent. It will continue                   Respondents to identify the harms that were caused by
                                                                       a student’s actions and meet, with the assistance of a
6
  Statements made by the Complainant and/or                            trained facilitator, to determine the best method for
Respondent solely relating to the conduct alleged in the
                                                                       repairing   those   harms.     The      Complainant        and
initial report will not be included in the disciplinary
process should mediation or restorative justice processes              Respondent will be asked not to contact each other to
be terminated and the disciplinary process resumed.                    discuss mediation. Mediation will be used only with the

                                                              - 25 -
           Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 29 of 41



consent of both the Complainant and Respondent, and                 Hearing Conference, the Investigative Team will
either has the right to terminate the mediation process             discuss   the     analysis   and       recommendation    of
and resume the regular disciplinary process at any time.            responsibility.

The mediation process will typically commence within                The Investigative Team will ask the Respondent to
ten (10) days after the Office receives consent to                  complete a disciplinary action agreement in which the
mediate from both the Complainant and the                           Respondent responds in writing to the alleged violation
Respondent and will continue until concluded or                     in one of the following ways: Responsible; Not
terminated by either the Complainant or the                         Responsible; No Contest; or No Response.
Respondent or the Office. During mediation, the
                                                                    If the Respondent accepts responsibility or responds No
investigation and time frames will be stayed. If the
                                                                    Contest at this stage, the matter will be referred to the
mediation results in a resolution, the disciplinary
                                                                    Sanctioning       Officer    without     a   hearing    (see
process will be concluded and the matter will be closed.
                                                                    Sanctioning). The Respondent will sign a disciplinary
If a resolution cannot be reached, the disciplinary
                                                                    action agreement constituting a waiver of the right to a
process will resume. The University will not use
                                                                    hearing and any appeal of the finding(s). The
mediation for cases involving allegations of sexual
                                                                    Respondent retains the right to appeal on other
assault.
                                                                    grounds (see Appeal Process).
During mediation, a facilitator will guide a discussion
                                                                    If the Respondent declines responsibility or chooses not
between the Complainant and the Respondent, with
                                                                    to respond, the Investigative Team will write an
the goal of identifying the harm caused by the offense
                                                                    assessment of individual credibility and a recommended
and how the harm can be repaired. Together the
                                                                    finding regarding responsibility to be included with the
Complainant, the Respondent, and the facilitator will
                                                                    factual summary, concluding the Investigative Report.
create an agreement that may include items such as
apology letters, agreement to a no contact directive                The Investigative Team will issue a recommendation
and/or restriction of access, and education related to              that a Respondent be found “responsible” or “not
the offense. The content of the agreement is created on             responsible” for each policy violation that has been
a case-by-case basis, and students are supported in                 investigated. Once the recommendation has been
creating their own agreements. The Office will monitor              issued, the Investigative Team will ask each party if
the Respondent and the Complainant’s adherence to                   they would like the matter referred to hearing panel. A
the proposed solution and close the matter when                     party must respond in writing within three (3) days if
compliance is satisfactory.                                         they wish for a hearing panel to review the matter. Each
                                                                    party will be notified of the other party’s request.
Hearing and Adjudication Process
                                                                    Should neither party request a hearing, the matter will
The process described here will be used in all matters              be considered resolved based on the Investigative
involving allegations of sexual assault and in all other            Team’s recommended finding(s), with each party
matters where the parties do not achieve a resolution               retaining their right to appeal the recommendation (see
through another available process.                                  Appeal Process).

Pre-Hearing Conference, Disciplinary Action                         Hearing Panel
Agreement, and Finalization of Investigation
                                                                    The hearing panel is tasked with evaluating and
After the investigation is completed, a pre-hearing                 analyzing all relevant information in the Investigative
conference will be scheduled individually with each                 Report, including the credibility assessment and
party and the Investigative Team. During the Pre-                   recommendation of responsibility provided by the

                                                           - 26 -
           Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 30 of 41



Investigative Team, as well as any relevant additional                   typed pages, using size 12-point Times New Roman
submissions and information presented by the parties                     font and 1-inch margins. The written statement must
in the hearing process (see Preparing for the Hearing).                  be submitted to the Office no less than two (2) days
It is by the preponderance of evidence standard that the                 prior to the scheduled hearing. Statements discussing
panel determines whether there is a violation of policy.                 the impact of the alleged gender-based misconduct or
                                                                         the disciplinary process are not considered for the
If the hearing panel reviews the Investigative Report
                                                                         purpose of determining a finding of responsibility.
and determines that additional investigation needs to
                                                                         Statements submitted for consideration that include
be conducted, it may request the Investigative Team to
                                                                         information outside the scope of review by the hearing
conduct     additional    interviews   or     reconcile   any
                                                                         panel will be redacted, including statements of impact,
concerns. Any additional information collected by the
                                                                         which are submitted directly to the Sanctioning
Investigative Team at this stage will be provided to the
                                                                         Officer, if applicable.
hearing panel, the Complainant, and the Respondent
in the form of a post-investigation addendum.

The hearing panel will generally have three members
drawn from specially trained administrators within the
University’s    Student     Conduct     and     Community
Standards office and/or the Equal Opportunity and
Affirmative Action office, excluding the Investigative
Team and other administrators responsible for the
report. All panelists will receive relevant training at least
once a year. In addition to training on how the
adjudicatory process works, the training will include
specific instruction on how to approach students about
sensitive issues that may arise in the context of alleged
gender-based misconduct.

The Complainant and Respondent will be informed of
the panel’s membership before the hearing process
begins and afforded an opportunity to raise any
perceived conflicts of interest before the hearing (see
previous pages).

Preparing for the Hearing

In preparation for the hearing, the Complainant and
the Respondent should review the Investigative Report
and any supplemental materials. The parties may
prepare a written statement in response to the
Investigative Report addressing why they agree or
disagree       with       the    Investigative       Team’s
recommendation.

The written statement must be completed by the
student and be no more than five (5) single-spaced

                                                                - 27 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 31 of 41



Hearing Procedures                                                      In cases where either the Complainant or Respondent
                                                                        opts not to participate in the hearing, the other party
The     Office,   whenever     possible,   will   give   the
                                                                        can request that a hearing not be held and the hearing
Complainant and the Respondent at least five (5) days
                                                                        panel may render a decision based on the Investigative
advance notice of the hearing. The hearing is a closed
                                                                        Report, post-investigation addendum (if applicable),
proceeding; no one other than the hearing panel
                                                                        and any written submissions.
members, the Respondent, the Complainant, their
respective advisors, and necessary University personnel                 Additional hearing rules include:
may be present in the hearing room or rooms during                      •   Statement via Video Conference: Only the person
the proceeding. If a party is unable to appear at the                       giving a statement (and that person’s advisor, if
Office for the hearing, accommodations may be made                          applicable) is in the hearing room with the
for the party’s appearance by other means. Requests to                      panelists and necessary administrator(s) during
postpone the hearing may be granted at the discretion                       their       statement.   The      Complainant      and
of the Office based on a compelling reason. Where                           Respondent will each have the opportunity to view
possible, parties should make a postponement request                        and listen to statements from a separate, private
at least 24 hours prior to the time of the hearing.                         room via video conference.
                                                                        •   Questioning: Only the hearing panel may ask
Both the Complainant and the Respondent are
                                                                            questions of the Complainant, Respondent, and/or
afforded the opportunity to participate in the hearing.
                                                                            Investigative Team. Questions should focus on
Witnesses will not be involved in the hearing process.
                                                                            statements made by the parties and the analysis of
Each party will be placed in a separate room for the
                                                                            the information provided by the parties and the
duration of the hearing and may view the proceedings
                                                                            Investigative Team, including the Investigative
via video conference. When it is their turn to appear
                                                                            Team’s recommendation.
before the hearing panel, the Complainant, the
                                                                        •   Information Regarding Sexual History: Generally,
Respondent, and/or the Investigative Team will appear
                                                                            the hearing panel will not consider the sexual
separately before the panel. Each party’s respective
                                                                            history of either the Complainant or Respondent
advisor can also be present in the room when the
                                                                            in cases involving allegations of gender-based
advisor’s party is present. During the hearing, questions
                                                                            misconduct. Only information included in the
may be posed to a party and/or the Investigative Team,
                                                                            Investigative Report will be considered by the
through the hearing panel, to better clarify or
                                                                            hearing panel and may be discussed at the hearing.
understand and analyze the Investigative Report. In
                                                                        •   Prior Conduct Violations: In cases involving
general, hearings will proceed as follows:
                                                                            allegations of sexual assault, nonconsensual sexual
•     Complainant’s opening statement                                       contact,      domestic   violence,   dating   violence,
•     Questions by the panel to the Complainant (if the                     stalking,      sexual    harassment,     gender-based
      Panel deems necessary)                                                harassment and sexual exploitation, prior findings
•     Respondent’s opening statement                                        of responsibility for allegations of the same will not
•     Questions by the panel to the Respondent (if the                      be considered by the hearing panel. These prior
      Panel deems necessary)                                                findings may be admissible in the disciplinary stage
•     Questions by the panel to the Investigative Team                      that determines the appropriate sanction for a
      (if the Panel deems necessary)                                        particular violation of Policy.
•     Complainant’s closing statement                                   •   Cell Phones and Recording Devices: Cell phones
•     Respondent’s closing statement                                        and recording devices may not be used in the



                                                               - 28 -
            Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 32 of 41



    hearing room(s) unless approved by the panel in                   •   Fair and appropriate, given the facts of the
    advance.                                                              particular case;
Determining Responsibility                                            •   Consistent with the University’s handling of
                                                                          similar cases;
Following the investigation and conclusion of the
                                                                      •   Adequate to protect the safety of the campus
hearing, the hearing panel will render a determination
                                                                          community; and
of whether the Respondent is responsible for the
                                                                      •   Reflective of the seriousness of gender-based
violation(s). The hearing panel will use “preponderance
                                                                          misconduct.
of the evidence” as the standard of proof to determine
whether      a   violation   of   the   Policy   occurred.            When a student is found responsible for a policy
Preponderance of the evidence means that a hearing                    violation, relevant factors will be considered when
panel must determine whether, based on the evidence                   imposing a sanction, including, if applicable: the
presented, the Respondent was more likely than not to                 specific gender-based misconduct at issue (such as
have engaged in the conduct at issue.                                 penetration, touching under clothing, touching over
                                                                      clothing,    unauthorized      recording,   etc.);   the
The hearing panel will find a student responsible or not
                                                                      circumstances accompanying the lack of consent (such
responsible, based on a majority vote, after a review of
                                                                      as force, threat, coercion, intentional incapacitation,
all of the statements and evidence summarized in the
                                                                      etc.); the Respondent’s state of mind (intentional,
Investigative Report, the written statements submitted
                                                                      knowing, bias-motivated, reckless, negligent, etc.); the
by the Complainant and the Respondent, and the
                                                                      impact of the offense on the Complainant; the
statements, testimony, and evidence at the hearing. The
                                                                      Respondent’s prior disciplinary history; and the safety
hearing panel will generally render a decision within
                                                                      of the University community.
three (3) business days after the conclusion of a hearing
and will include an explanation of the basis for the                  In addition, prior to the conclusion of the hearing and
decision.                                                             imposition of a sanction, both the Complainant and
                                                                      the Respondent may provide a written impact
If the hearing panel finds the Respondent responsible,
                                                                      statement discussing how the alleged gender-based
the matter will proceed to the sanctioning stage. The
                                                                      misconduct has impacted them. The written statement
Office will transmit the hearing panel’s determination
                                                                      must be completed by the student and be no more than
to the Sanctioning Officer (described on the following
                                                                      five (5) single-spaced typed pages, using size 12-point
pages) of the Respondent’s school, and to the
                                                                      Times New Roman font and 1-inch margins. The
Respondent and the Complainant.
                                                                      statement will only be considered by a Sanctioning
Regardless of the hearing panel’s determination, each                 Officer if there is a finding of responsibility or if the
party will have the opportunity to appeal any decision                Respondent has accepted responsibility or responded
and/or sanction, if applicable.                                       “no contest” to alleged violations.

                                                                      The Sanctioning Officer from the Respondent’s school,
                                                                      in consultation with the Student Conduct and
E: Sanctions and Other Remedies
                                                                      Community Standards Office, will render a sanctioning
How Sanctions are Determined                                          decision within three (3) business days following the
In determining a sanction, the Sanctioning Officer of                 receipt of the hearing panel’s determination. The
the Respondent’s school, after consultation with the                  sanctioning decision will be communicated in writing
Student Conduct and Community Standards Office,                       to the Complainant and the Respondent, with a
will impose sanctions that are:                                       rationale for the sanction.


                                                             - 29 -
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 33 of 41



List of Sanctions                                                         also recommend counseling or other support services
                                                                          for the student.
The University may impose one or more of the
following sanctions on a student determined to have                       When a student is found responsible and the sanction
violated the Policy:                                                      includes suspension or expulsion, the student may be
                                                                          removed from a campus residence and either severely
•   Reprimand/Disciplinary Warning
                                                                          restricted in their movements on campus or barred
•   No Contact Directive requiring the Respondent to
                                                                          completely during the entirety of the appeal-filing
    have no contact with the Complainant
                                                                          period and appeal process. If a Respondent is eligible
•   Change to the Respondent’s academic schedule
                                                                          for return to campus while a Complainant remains on
•   Disciplinary Probation
                                                                          campus, the Complainant will, at the earliest possible
•   Revocation of honors or awards
                                                                          date, be notified in writing of the Respondent’s
•   Restricting access to University facilities or
                                                                          intention to return.
    activities   (student     activities    and       campus
    organizations and buildings)                                          In addition, pending an investigation, a determination
•   Removal from leadership/supervisory positions                         and/or appeal, an administrative hold may be placed on
    within the University community                                       the Respondent’s University transcript, diploma,
•   Change to the Respondent’s residence                                  registration, and/or student account until this process is
•   Dismissal       or   restriction     from       University            resolved. Upon conclusion of the appeal process, a
    employment                                                            transcript   notation   will   be   indicated    on   the
•   Removal from student housing                                          Respondent’s record for cases resulting in suspension or
•   Admission revocation (for example, in the case of                     expulsion. Notations on transcripts will be indicated as
    an undergraduate student admitted to a University                     follows: disciplinary suspension; disciplinary expulsion;
    graduate or professional program)                                     or withdrawn with disciplinary action pending.
•   Disciplinary Suspension
                                                                          Ongoing Accommodations for Complainants
•   Expulsion
•   Withholding of degree                                                 Whatever the outcome of the investigation, hearing
•   Revocation of degree                                                  and/or appeal, a Complainant may request ongoing or
•   Revocation of alumni privileges (if the Respondent                    additional accommodations, and the Office, in
    graduates    prior   to    the     conclusion     of   the            consultation with the designated administrator of the
    disciplinary process)                                                 Complainant’s school, will determine whether such
                                                                          measures are appropriate. These accommodations and
If a sanction of disciplinary probation, disciplinary
                                                                          additional responses may also be available for
suspension, expulsion, withholding of degree, or
                                                                          Complainants who choose not to file a complaint or
revocation of degree is issued, the student will be
                                                                          participate in an investigation, hearing or appeal.
considered not in good disciplinary standing.
                                                                          Potential accommodations include:
In addition to any other sanction (except where the
                                                                          •   Providing an escort for the Complainant;
sanction is withholding of degree, expulsion, or
                                                                          •   Moving the Complainant’s residence;
revocation of degree or a student has graduated), the
                                                                          •   Changing the Complainant’s academic schedule;
University will require any student determined to be
                                                                          •   Adjusting the Complainant’s work schedule;
responsible for a violation of the Policy to receive
                                                                          •   Allowing the Complainant to withdraw from or
appropriate education and/or training related to the
                                                                              retake a class without penalty; and
gender-based misconduct at issue. The University may


                                                                 - 30 -
         Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 34 of 41



•   Providing access to tutoring or other academic                    •       Procedural error: An appeal based on procedural
    support, such as extra time to complete or re-take a                      error must identify with specificity each alleged
    class.                                                                    error(s) within the investigative and/or hearing
                                                                              process and the ways in which the specified error(s)
Additional Responses
                                                                              substantially affected the fairness of the process;
The University may also determine that additional                     •       New information: An appeal based on new
measures are appropriate to respond to the effects of an                      information must explain why this information
incident on the University community. Additional                              was not available or not provided to the
responses for the benefit of the University community                         Investigative Team in a timely manner, and how
may include:                                                                  this information would substantially alter the
•   Increased monitoring, supervision, or security at                         decision by the hearing panel; and/or
    locations or activities where the misconduct                      •       Excessiveness or insufficiency of the sanction: An
    occurred;                                                                 appeal based on the imposed sanction must explain
•   Additional training and educational materials for                         why this sanction is inappropriate based on the
    students and employees;                                                   weight of the information provided during the
•   Revision of the University’s policies on gender-                          investigation, hearing and/or sanction.
    based misconduct; and                                             Disagreement with the finding or sanction is not, by
•   Climate       surveys    regarding      gender-based              itself, a ground for appeal. Moreover, the purpose of an
    misconduct.                                                       appeal is not to initiate a review of substantive issues of
                                                                      fact.
F. Appeal Process                                                     Both the Complainant and/or the Respondent may
Either the Respondent or the Complainant or both                      appeal the determination and/or sanction within seven
may appeal the determination of the hearing panel                     (7) days after receipt of the finding and sanctioning
and/or the sanction(s). Appeals are decided by an                     notice (if applicable), by filing the appeal in writing to
appellate panel consisting of three (3) Deans of schools:             the Gender-Based Misconduct Office. Attached to their
the Dean of the Respondent’s school, the Dean of the                  appeal, the student may provide a written submission
Complainant’s school and a Dean from another school.                  for the appellate panel to review, no longer than,
Should the Complainant and the Respondent attend                      including attachments, five (5) single-spaced typed
the same school, two (2) deans will be added from                     pages, using 12-point Times New Roman font and 1-
other schools. Should a party be a student of a graduate              inch margins.
or professional school, Deans from graduate or                        If either the Complainant or the Respondent submits
professional schools will comprise the panel. Should                  an appeal, the Office will notify the other party within
one party be an undergraduate student and another                     three (3) days after receipt. The Office will provide the
party a graduate student, the appellate panel will consist            non-appealing party an opportunity to review the
of the Dean of the Respondent’s school, the Dean of                   submission and submit a written response. This
the Complainant’s school, and a Dean of School from                   response must be written by the student, no more than
the academic level of the Respondent. All Deans will                  five (5) single-spaced typed pages, using 12-point
receive relevant training at least once a year on how the             Times New Roman font and 1-inch margins, and
adjudicatory and appeal process works and the sensitive               submitted within five (5) days after a notice of appeal is
issues in reviewing gender-based misconduct cases. The                issued. If both the Complainant and the Respondent
three (3) grounds for appeal are:                                     appeal, the appeals will be considered concurrently and


                                                             - 31 -
             Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 35 of 41



both parties will have the opportunity to review and                  Privacy Act (“FERPA”), a federal law governing the
respond to the other party’s appeal. In making a                      privacy of student information. FERPA generally limits
determination, the appellate panel will have access to                disclosure     of    student     information    outside   the
and the ability to review the complete file, including all            University without the student’s consent, but it does
exhibits, prior student submissions and a recording of                provide for release of student disciplinary information
the hearing (if applicable).                                          without a student’s consent in certain circumstances.
                                                                      For example, it is important to note that the release of
If the appellate panel concludes that a change in the
                                                                      student disciplinary records is permitted without prior
hearing panel’s determination and/or the sanction is
                                                                      consent      to:    University   officials   with   legitimate
warranted, the appellate panel may enter a revised
                                                                      educational interest such as a student’s academic
determination,    reconvene    the     hearing panel   to
                                                                      advisor and to Columbia Athletics if the involved
reconsider the determination, or return the matter for
                                                                      student is an athlete. The University will also release
additional investigation. The appellate panel can also
                                                                      information when a student gives written permission
change the sanction.
                                                                      for information to be shared.
The appellate panel will notify the Complainant and
                                                                      Any information gathered in the course of an
the Respondent of the final decision in writing. Appeal
                                                                      investigation may be subpoenaed by law enforcement
decisions will be rendered within fifteen (15) days after
                                                                      authorities as part of a parallel or subsequent
the receipt of the written appeal. All appeal decisions
                                                                      investigation into the same conduct, or required to be
are final.
                                                                      produced through other compulsory legal processes.

                                                                      Unless otherwise specified by the student, the
G. University Records                                                 University will respond to third-party requests for a
                                                                      student’s disciplinary records (e.g. requests by graduate
File Retention
                                                                      schools or employers) by disclosing only a record
The disciplinary file compiled as part of an                          associated with an outcome where a student was
investigation    into    allegations    of   gender-based             deemed not in good disciplinary standing. This record
misconduct is part of a student’s educational record and              includes the student’s violation(s), the corresponding
is maintained by Student Conduct and Community                        sanction(s), and the date of determination.
Standards. This file generally contains a description of
                                                                      Students and alumni may inquire about their
the alleged violation, supporting documentation,
                                                                      disciplinary record by visiting:
written submissions, the Investigative Report with
                                                                      http://studentconduct.columbia.edu/
exhibits, and official case-related correspondence. The
                                                                      or http://bitly.com/sccsbgcheck/.
University will maintain and report disciplinary files for
a minimum of seven years from the date of incident or                 Additional information about FERPA can be found at:
for four years after a student’s graduation or separation,            •   Columbia University’s Essential Policies for the
whichever extends the longest. After the maximum file                     Columbia Community;
retention period, the files will no longer be reportable              •   Barnard College’s Policy and Guidelines Regarding
except in cases resulting in suspension or expulsion                      Student Records Under the Family Educational
which are retained indefinitely.                                          Rights and Privacy Act of 1974 (FERPA); and
Records Disclosure                                                    •   Teachers College’s Student Records and Family
                                                                          Education Rights and Privacy Act (FERPA)
Disciplinary proceedings conducted by the University
                                                                          Statement.
are subject to the Family Educational Records and

                                                             - 32 -
          Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 36 of 41



Reporting of Crime and Disciplinary Statistics                          VI:    APPENDICES
A federal law called the Jeanne Clery Disclosure of
Campus Security Policy and Campus Crime Statistics
Act (“Clery Act”) 7 requires the University to record and               A. New York State Students’ Bill of Rights
report certain information about campus safety,
including the number of incidents of certain crimes on                  B. Resource Guide for Students Involved
or near campus, some of which constitute gender-based                   in Gender-Based Misconduct
misconduct under this Policy. As described in the chart
in the Resources listing at the back of the Policy, many
employees who receive reports of gender-based
misconduct are required by the Clery Act to notify
University Public Safety about such incidents for
statistical reporting purposes only; these notifications
may include the classification and location of the
reported crime, but do not identify the students
involved.

Additionally, as a matter of policy unrelated to the
Clery Act, the University annually reports aggregate
information to the University community concerning
reported incidents of gender-based misconduct and the
results of student disciplinary proceedings. Such reports
do not contain information identifying individual
student participants.




V:          AMENDMENTS

The University may amend the Policy or the
Procedures periodically. Nothing in the Policy or
Procedures shall affect the inherent authority of the
University to take such actions as it deems appropriate
to further the educational mission or to protect the
safety and security of the University community.




7
 For purposes of the Clery Act, Columbia University, Barnard
College, and Teachers College separately report Clery data.

                                                               - 33 -
Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 37 of 41
        Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 38 of 41




                                         

                                        

                                         
                      ☼


                                         




                                         

    ☼                                    






                                         ☼




                                                            ☼

                                                    ☼
                                         
                                                ☼
                                        
                                                ☼
                                         
                                                        ☼
                                        


                                         





                                         




                                        
        Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 39 of 41

                          OFF-CAMPUS RESOURCES**

               ☼



•                                        




•                                        •
    ☼

•
                                         •
•
                                         






                                                                             ☼



                                                                             ☼
                                        •

                                                                     ☼
                                        •

                                        •
                                               ☼







                                        •
                                                      ☼






                                                                         ☼
                                         •

                                                                 ☼
                                         •




                                         •
                                         
Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 40 of 41




              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •

              •
Case 1:19-cv-04327-VEC Document 48-1 Filed 07/15/19 Page 41 of 41
